DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claim limitation “wherein during the transition time period the controller ensures that the first maximum allowable temperature is maintained while the power is reduced to the second power thereby providing for a gradual decrease of measured temperature” as indicated in claims 1 and 8.
The examiner has cited McCarthy et al. (hereinafter “McCarthy”) (US 2013/0237977 A1), as the most pertinent prior art reference. McCarthy teaches a similar electrosurgical device comprising several of the claimed limitations. The identified prior art describes a probe having a distal end comprising a temperature sensor and a transducer in contact with tissue in a body of a living subject; a power supply configured to deliver electrical power to the transducer, and a controller coupled to the power supply and to the probe, and configured to receive a signal from the temperature sensor and in response to the signal to output an indication of a temperature of the tissue, as discusses in the non-final office action dated 04/28/2021.
However, McCarthy fails to teach the controller is configured to, during a transition time period immediately following the first time period, to activate the power supply to deliver no more than a second target power, less than the first target power, to the transducer so as to 
Examiner cites Arts et al. (hereinafter “Arts”) (US 2006/0224150 A1) as another pertinent prior art reference, which teaches an electrosurgical system configured to activate a power supply to deliver no more than a second power, less than the first target power, to a transducer so as to ablate a tissue, while reducing the delivered power when the first maximum allowable temperature of the tissue is exceeded, and activating the power supply to deliver no more than a second target power to the transducer, while reducing the delivered power when a second maximum allowable temperature is exceeded, as discussed in the non-final office action dated 04/28/2021.
However, upon further consideration and the amended claims, these references, taken wither individually or in combination together, fail to teach the added limitation “wherein during the transition time period the controller ensures that the first maximum allowable temperature is maintained while the power is reduced to the second power thereby providing for a gradual decrease of measured temperature.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./Examiner, Art Unit 3794